Citation Nr: 1814232	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-13 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability prior to April 27, 2009, and subsequent to May 31, 2009. 

2. Entitlement to a separate initial rating for right knee semilunar cartilage, dislocated, with frequent episodes of locking, pain, and effusion in the right knee joint.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves, and during a period of active duty for training (ACDUTRA), from July 1969 to November 1969, he sustained an injury to his right knee and patella in October 1969.

These matters came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  An April 2010 rating decision granted a temporary total evaluation effective from April 27, 2009 to May 31, 2009, which is not on appeal.

In a January 2015 Board decision, the Board denied the increased rating claim.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and, in a November 2015 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties to vacate the January 2015 Board decision.  In April 2016, the Board remanded the matter for an orthopedic examination pursuant to the JMR and to obtain treatment records, and, in February 2017, the Board again remanded the matter for an examination pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016).  In September 2017, the Board remanded for issuance of a statement of the case.  The matter has since been returned to the Board.

The issue of increased rating for the right knee, prior to April 27, 2009, and subsequent to May 31, 2009, is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

From June 1, 2009, the service-connected right knee disability manifested with a tear of the medial meniscus with frequent episodes of "locking," pain, and effusion.


CONCLUSION OF LAW

The criteria for a separate 20 percent rating for right knee cartilage, semilunar, dislocated have been met for the period beginning June 1, 2009. 38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a rating in excess of 10 percent for his right knee disability, because the current assigned 10 percent rating does not adequate represent the severity of his condition.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the Veteran's experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

For the period prior to April 17, 2009, and subsequent to May 31, 2009, the Veteran's service-connected right knee disability has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260-5010.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.  In this case, DC 5260-5010  reflects consideration of the effects of arthritis due to trauma (5010) and limited flexion (5260).  DC 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis. 38 C.F.R. § 4.71a . Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where there is evidence of arthritis and noncompensable limitation of motion, a 10 percent rating is for assignment. Id. 

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14. VA's General Counsel stated that compensating a Veteran for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating. 38 C.F.R. § 4.71a. 

During the appeal period, the Veteran had a medial meniscus tear that ultimately required surgery.  After the surgery in April 2009, a temporary total convalescence rating was assigned.  

The Veteran was afforded a VA examination to determine the extent of his right knee disability in October 2010.  During the examination, the Veteran reported that he had right knees stiffness, pain, and weakness.  Locking episodes were noted to be a daily or more occurrence, and an effusion was noted to have occurred once.  The examination revealed that the Veteran maintained 90 degrees of forward flexion with stiffness, weakness, and pain on motion.  It was noted that repetitive motion testing did decrease his range of motion, resulting in 80 degrees of forward flexion after multiple repetitions.  Extension was found to be normal. 

Private treatment records dated April and May 2016 noted the Veteran to have pain, swelling, weakness, and popping the with right knee.  

A VA treatment note dated August 2016 shows the Veteran was seen for bilateral knee pain with frequent right knee popping.  His gait was noted to be slow with a slight limp.

As noted above, in order to meet the standards for a separate compensable rating under DC 5258, the record must show evidence of a dislocated cartilage with frequent episodes of "locking," pain, and effusion.  The Board finds there is no evidence locking or other symptoms other than limitation of flexion prior to the April 2009 surgery.  Affording the Veteran the full benefit of the doubt, the Board finds the record supports locking, pain, and effusion were present following the surgery as noted in the October 2010 VA examination and 2016 private and VA treatment records.  Thereby, Diagnostic Code 5258 provides a basis for a separate compensable rating beginning June 1, 2009.





ORDER

A separate 20 percent rating for right knee cartilage, semilunar, dislocated, for the period beginning June 1, 2009, is granted.


REMAND

Although the Board regrets the delay, remand is required to ensure there is a complete record on which to decide the Veteran's claim.  Specifically, the Board finds that a medical examination is warranted.  

With regard to the increased rating claims, the Veteran has alleged that he suffers from flare ups of right knee symptoms.

During the May 2012 VA examination, the Veteran reported that he had right knee pain and flare-ups that can be triggered by activity, weather, and sleeping wrong.

A June 2016 VA examiner noted flare-ups, but found the examiner opined he could not replicate them during the examination.

During a March 2017 VA examination, the Veteran reported that he had worsening pain and swelling when he walks more than two to three blocks.  

The Veteran was a afforded a July 2017 VA examination to comply with the requirements of Correia. See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding 38 C.F.R. § 4.59 requires testing for pain on both the active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of the opposite undamaged joint).  During the examination, the Veteran reported pain with weight bearing, swelling, and a fear of flare-ups while walking on uneven terrain.  The examiner opined the range of motion testing was medically consistent with the Veteran's statements describing functional loss during flare up.  Pain, fatigue, and lack of endurance were found to cause functional loss.  The examiner declined to state what the Veteran's range of motion would be limited to during a flare-up, as the examination was not performed during a flare.

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.

Accordingly, the VA examinations of record do not adequately address the Veteran's reports of flare-ups as required under Sharp.  Therefore, remand is required for a new VA examination of the Veteran's service-connected right knee disability.

While on remand, the AOJ should take the opportunity to obtain any outstanding treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records or private treatment records identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  After completing the above directive, the Veteran should be scheduled for a VA examination with appropriate examiner in order to determine the current nature and severity of his service-connected right knee disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected right knee disability.  All appropriate testing, including range of motion, should be performed.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's increased-rating claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


